Exhibit UNITED COMMUNITY BANKS, INC. RATIO OF EARNINGS TO FIXED CHARGES (Regulation S-K 503 (d)) Three Months Ended March 31, Year Ended December 31, 2009 2008 2007 2006 2005 2004 EARNINGS Pre-tax income from continuing operations (120,697 ) (101,115 ) 89,592 108,437 88,403 71,488 Fixed charges 50,343 230,528 277,614 209,871 128,369 75,517 Amortization of capitalized interest - Capitalized interest - Preferred TARP dividends (pre-tax equivalent) (3,462 ) (962 ) - Preferred TARP accretion (pre-tax equivalent) (462 ) (127 ) - Preferred dividends (pre-tax equivalent) (6 ) (24 ) (28 ) (30 ) (36 ) (26 ) Total earnings (74,284 ) 128,300 367,178 318,278 216,736 146,979 Interest on deposits 41,754 198,301 229,591 169,297 86,953 50,159 Total earnings exc. deposit int. (116,038 ) (70,001 ) 137,587 148,981 129,783 96,820 FIXED CHARGES Interest expensed 46,150 228,265 276,434 208,815 127,428 74,794 Interest capitalized - Interest included in rental expense 263 1,150 1,152 1,026 905 697 Preferred TARP dividends (pre-tax equivalent) 3,462 962 - Preferred TARP accretion (pre-tax equivalent) 462 127 - Preferred dividends (pre-tax equivalent) 6 24 28 30 36 26 Total fixed charges 50,343 230,528 277,614 209,871 128,369 75,517 Interest on deposits 41,754 198,301 229,591 169,297 86,953 50,159 Total fixed charges exc. deposit int. 8,589 32,227 48,023 40,574 41,416 25,358 RATIO OF EARNINGS TO FIXED CHARGES Including interest on deposits (1.48 ) x .56 x 1.32 x 1.52 x 1.69 x 1.95 x Excluding interest on deposits (13.51 ) x (2.17 ) x 2.87 x 3.67 x 3.13 x 3.82 x DEFICIENCY (503(d) 1(A)) with deposit int 124,627 102,228 - DEFICIENCY (503(d) 1(A)) without deposit int 124,627 102,228 - Building rent paid 432 1,776 1,897 1,608 1,257 964 Building rent received (118 ) (418 ) (332 ) (216 ) (208 ) (201 ) Computer lease expense - Lease payments for FF&E 473 2,092 1,891 1,687 1,665 1,328 Total rental expense 788 3,450 3,455 3,079 2,714 2,090 Amount of finance charge included in rent 263 1,150 1,152 1,026 905 697 (assumed to be 1/3 of lease payment) Interest on customer deposits 35,743 174,533 213,030 154,956 77,401 41,780 Interest on brokered deposits 7,735 23,123 16,471 14,298 9,552 8,379 Interest on brokered deposits - Hedge (1,841 ) (1,023 ) (52 ) 43 - - Interest on CDARS one-way buy 117 1,668 142 - - - Total deposit interest expense 41,754 198,301 229,591 169,297 86,953 50,159
